DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed March 21, 2022. Claims 1-33 are pending, claims 1, 11, 15-17, 20 and 21 are amended, and claims 26-33 are newly added.

Response to Amendment
Claim 1 has been amended to overcome the 35 USC 112(b) rejection; therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano et al. (US 2012/0113582, herein Hirano).
In regards to claim 1, Hirano discloses
A fan array fault response control system (Fig.2) for a cooling tower (this limitation is intended use; it is understood that the system may be used for a cooling tower), the fan array fault response control system comprising:
a fan interface (Fig.50, 14) configured to be in communication with a plurality of fans (15);
a processor (20) operably coupled to the fan interface and configured to detect at least one non-operational fan of the plurality of fans (Fig.52, controller 20 detects when one of the fans is non-operational); and
the processor configured to effect, in response to detecting the at least one non- operational fan, a reduced fan speed of at least one operational fan of the plurality of fans (paragraph 235, if fan in housing unit 5200 fails, the controller 20 reduces the speed of the remaining fans in housing units 14).
In regards to claim 2, Hirano discloses that the processor is configured to effect the reduced fan speed of the at least one operational fan of the plurality of fans based at least in part on the proximity of the at least one operational fan to the at least one non-operational fan (Fig.52, only speed of the fans within the housing units 14 is reduced, while the speed of fans in power supply units 18 is increased).
In regards to claim 3, Hirano discloses that the at least one operational fan includes a plurality of operational fans; and wherein the processor is configured to effect different reduced fan speeds for the operational fans based at least in part upon the proximity of each operational fan to the at least one non-operational fan (Fig.52 and paragraph 235, the solid arrows show a reduced fan speed and based on the sizes of the arrows each fan has a different speed).
In regards to claim 4, Hirano discloses that the at least one operational fan includes a plurality of operational fans; and wherein the processor is configured to effect a reduced fan speed of the plurality of operational fans (Fig.52).
In regards to claim 5, Hirano discloses that the processor is configured to effect the same reduced fan speed for the operational fans (Fig.52, based on the arrows shown, at least three of the fans have the same reduced speed).
In regards to claim 6, Hirano discloses that the processor is configured to effect different reduced fan speeds for the operational fans (Fig.52, at least one of the fans has a different reduced speed).
In regards to claim 7, Hirano discloses that the processor is configured to effect the reduced fan speed of the at least one operational fan by at least one of: setting a maximum fan speed; setting a minimum fan speed; and limiting the at least one operational fan to a portion of a requested speed for the at least one of the operational fan (Fig.52, since the fan speed is reduced, the processor limits the at least one operational fan to a portion of a requested speed).
In regards to claim 8, Hirano discloses a communication interface configured to communicate with a central system controller (Fig.54), the processor operably coupled to the communication interface;
wherein the communication interface is configured to receive a communication from the central system controller indicative of a requested fan speed for the at least one operational fan (Fig.52, the normal fan speed indicated by dotted lines); and
wherein the processor is configured to effect the reduced fan speed of the at least one operational fan that is less than the requested fan speed (Fig.52, the controller 20 effects the reduced speed indicated by solid lines).
In regards to claim 9, Hirano discloses that the fan interface is configured to receive a fault indication from the at least one non-operational fan (Fig.54).
In regards to claim 28, Hirano discloses that to effect the reduced fan speed of the at least one operational fan includes to determine the reduced fan speed for the at least one operational fan (Fig.52, the reduced speed is shown by the solid arrows).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Beaver et al. (US 10,571,197, herein Beaver).
In regards to claims 10 and 11, Hirano does not disclose a forced draft orientation cooling tower including the fans, wherein the reduced fan speed of the at least one operational fan is below a speed at which evaporative fluid would discharge from the at least one non-operational fan.
Beaver teaches a forced draft orientation cooling tower (col.5 lines 20-22).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify Hirano’s cooling device to include a forced draft
orientation cooling tower as taught by Beaver including the fans, wherein the speed of the at
least one operational fan is below the speed at which evaporative fluid would discharge from the at least one non-operational fan depending on the application of Hirano’s control system
with a known cooling device.
In regards to claim 12, Hirano discloses
A heat rejection apparatus (Fig.2) comprising:
a plurality of fans (15) configured to generate airflow; and
a controller (20) operably coupled to the fans and configured to:
detect at least one non-operational fan of the plurality of fans (Fig.52); and
effect a reduced fan speed of at least one operational fan of the plurality of fans upon detecting the at least one non-operational fan (paragraph 235).
Hirano does not disclose a heat exchanger, a liquid distribution system, a sump, or a
pump as claimed.
Beaver teaches a heat rejection apparatus (Fig.1) comprising a heat exchanger (14), a
liquid distribution system (19) configured to direct evaporative liquid toward the heat
exchanger, a sump (11) arranged to receive evaporative liquid from the heat exchanger, and a
pump (12) operable to pump liquid from the sump to the liquid distribution system.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify Hirano’s cooling device to include a heat exchanger, a
liquid distribution system, a sump, and a pump as taught by Beaver depending on the
application of Hirano’s control system with a known cooling device.
In regards to claim 13, Hirano discloses that the controller is configured to effect the reduced fan speed of the at least one operational fan of the plurality of fans based at least in part on the proximity of the at least one operational fan to the at least one non-operational fan (Fig.52, only speed of the fans within the housing units 14 is reduced, while the speed of fans in power supply units 18 is increased).
In regards to claim 14, Hirano discloses that the at least one operational fan includes a plurality of operational fans; and wherein the controller is configured to effect different reduced fan speeds for the operational fans based at least in part upon the proximity of each operational fan to the at least one non-operational fan (Fig.52 and paragraph 235, the solid arrows show a reduced fan speed and based on the sizes of the arrows each fan has a different speed).
In regards to claim 18, Hirano in view of Beaver discloses that the heat exchanger includes an
inlet header (24) that receives a process fluid, an outlet header (25), and a plurality of coil
circuits (18) connecting the inlet and outlet header; and wherein each coil circuit includes a
plurality of runs and bends connecting the runs (Fig.1).
In regards to claim 19, Hirano in view of Beaver discloses that the plurality of fans are
configured to provide a forced draft operation for the heat exchanger (Beaver, col.5 lines 20-
22).
In regards to claim 20, Hirano in view of Beaver discloses that the speed of the at least one
operational fan is below the speed at which evaporative liquid would discharge from the at
least one non-operational fan (when modified to function with a forced draft cooling tower,
changing the speed of the at least one operational fan to below the speed at which evaporative
liquid would discharge from the at least one non-operational fan is part of ordinary skill and
would be obvious for the proper function of the cooling tower).
In regards to claim 21, Hirano discloses
A method of controlling a heat rejection apparatus (Fig.2) comprising a plurality of fans (15) configured to generate airflow, the method comprising:
detecting at least one of the fans is non-operational (Fig.52); and
causing, upon detection of detecting the at least one non-operational fan, at least one operational fan of the plurality of fans to rotate at a reduced fan speed (paragraph 235).
Hirano does not disclose the heat rejection apparatus comprising a heat exchanger or a
liquid distribution system configured to direct liquid toward the heat exchanger.
Beaver teaches a heat rejection apparatus (Fig.1) comprising a heat exchanger (14), a
liquid distribution system (19) configured to direct evaporative liquid toward the heat
exchanger.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify Hirano’s cooling device to include a heat exchanger and
a liquid distribution system as taught by Beaver depending on the application of Hirano’s control system with a known cooling device.
In regards to claim 22, Hirano discloses selecting the at least one operational fan of the plurality of fans based at least in part on the proximity of the at least one operational fan to the at least one non-operational fan (Fig.52, only speed of the fans within the housing units 14 is reduced, while the speed of fans in power supply units 18 is increased).
In regards to claim 23, Hirano discloses that the at least one operational fan includes a plurality of operational fans; and wherein causing the at least one operational fan of the plurality of fans to rotate at the reduced fan speed includes causing different operational fans to rotate at different speeds based at least in part on the proximity of each operational fan to the at least one non-operational fan (Fig.52 and paragraph 235, the solid arrows show a reduced fan speed and based on the sizes of the arrows each fan has a different speed).
In regards to claim 24, Hirano discloses checking whether an override command has been received; and wherein the causing the at least one operational fan of the plurality of fans to rotate at the reduced fan speed includes causing the at least one operational fan to rotate at the reduced fan speed upon the override command not having been received (Fig.54).
In regards to claim 25, Hirano discloses receiving a requested fan speed for the at least one operational fan from a central system controller (Fig.54); and wherein the causing the at least one operational fan of the plurality of fans to rotate at the reduced fan speed includes causing the at least one operational fan to rotate at less than the requested fan speed from the central system controller (Fig.52, the controller 20 effects the reduced speed indicated by solid lines, which is less than the requested fan speed indicated by dotted lines).

Allowable Subject Matter
Claims 15-17 are allowed.
Claims 26, 27 and 29-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the processor is configured to activate a fan fault alarm in response to the detection of the at least one non-operational fan, an override having an off condition and an on condition as claimed, or a dry mode wherein the controller inhibits operation of the pump and a wet mode wherein the controller permits operation of the pump as claimed.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763